         Case 5:12-cv-05726-JLS Document 138 Filed 06/11/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
JOANN FONZONE,                                      :
                             Plaintiff,             :
                                                    :              Civil Action
                      v.                            :              No. 12-5726
                                                    :
JOE OTERI, et al.,                                  :
                             Defendants.            :



                                            ORDER

       AND NOW, this _________ day of __________________, 2019, upon consideration of

Plaintiff’s Third Motion to Compel Further Responses to Plaintiff’s Interrogatories and

Defendants’ Response, it is HEREBY ORDERED that the Motion is DENIED. It is further

ORDERED that trial in this matter shall take place in Philadelphia, PA.




                                            BY THE COURT:




                                            THE HONORABLE JEFFREY L. SCHMEHL
         Case 5:12-cv-05726-JLS Document 138 Filed 06/11/19 Page 2 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
JOANN FONZONE,                                       :
                              Plaintiff,             :
                                                     :              Civil Action
                      v.                             :              No. 12-5726
                                                     :
JOE OTERI, et al.,                                   :
                              Defendants.            :


    DEFENDANTS’ RESPONSE TO PLAINTIFF’S THIRD MOTION TO COMPEL

       Municipal Defendants, by and through the undersigned counsel, hereby file this Response

to Plaintiff’s Motion to Compel. Defendants respectfully request that this Court deny Plaintiff’s

motion as it is wholly without merit.

   1. PLAINTIFF’S MOTION TO COMPEL SHOULD BE DENIED

       Plaintiff previously filed motions to compel further answers to discovery on August 11,

2016, and February 16, 2018, which were both denied. ECF Docs. 78 and 116. As has been

articulated in previous responses, the Municipal Defendants each responded to Plaintiff’s

discovery requests almost three years ago and Plaintiff has never identified deficiencies in those

responses. Plaintiff has presented no new evidence in the pending motion for the Court to

consider. Therefore, Plaintiff’s Motion to Compel should be denied.

   2. PLAINTIFF’S REQUEST TO MOVE THE PROCEEDINGS TO PHILADELPHIA

       The Municipal Defendants join in Plaintiff’s request to move the proceedings in this

matter to Philadelphia. This case involves an arrest made in Philadelphia, by Philadelphia Police

Officers, and criminal proceedings which were held in Philadelphia. Given the above, Municipal



                                                 1
         Case 5:12-cv-05726-JLS Document 138 Filed 06/11/19 Page 3 of 4



Defendants respectfully request that the trial in this matter take place at the Federal Courthouse

in Philadelphia.


Date: June 11, 2019                                          Respectfully submitted,

                                                              /s/ Aaron Shotland
                                                             Aaron Shotland, Esq.
                                                             City of Philadelphia Law Department
                                                             Civil Rights Unit
                                                             1515 Arch Street, 14th Floor
                                                             Philadelphia, PA 19102




                                                 2
      Case 5:12-cv-05726-JLS Document 138 Filed 06/11/19 Page 4 of 4



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                         :
JOANN FONZONE,                                           :
                                Plaintiff,               :
                                                         :             Civil Action
                        v.                               :             No. 12-5726
                                                         :
CITY OF PHILADELPHIA, et al.,                            :
                    Defendants.                          :


                              CERTIFICATE OF SERVICE

        I hereby certify that on the date below, the Defendant’s Response was filed via

the Court’s electronic filing system and is available for downloading. A copy was also

sent via first class mail to the following recipients:



        JOANN FONZONE
        2242 TILGHMAN STREET
        ALLENTOWN, PA 18104



Date: June 11, 2019                                      Respectfully submitted,

                                                          /s/ Aaron Shotland
                                                         Aaron Shotland, Esq.
                                                         City of Philadelphia Law Department
                                                         Civil Rights Unit
                                                         1515 Arch Street, 14th Floor
                                                         Philadelphia, PA 19102




                                               3
